Case 3:15-cr-00155-RNC Document 585-21 Filed 12/03/20 Page 1 of 2




                        EXHIBIT O
             Case 3:15-cr-00155-RNC Document 585-21 Filed 12/03/20 Page 2 of 2




                                                                   Portfolio Media. Inc. | 111 West 19th Street, 5th floor | New York, NY 10011 | www.law360.com
                                                                                 Phone: +1 646 783 7100 | Fax: +1 646 783 7161 | customerservice@law360.com



Former Conn. US Atty Deirdre Daly Joins Finn Dixon
By Jack Newsham

Law360 (June 27, 2018, 5:00 PM EDT) -- Deirdre Daly, the former U.S. Attorney in Connecticut whose cases
against residential mortgage-backed securities traders drew the white collar world's attention, has joined Finn
Dixon & Herling LLP, where she plans to focus on internal investigations and monitorships, the firm said
Wednesday.

Daly told Law360 she met with "over 40" lawyers to discuss opportunities after she left her post as
Connecticut's top federal prosecutor in October. She ultimately opted for Finn Dixon for its tight-knit and
collaborative culture and her experience with its attorneys, which include her husband, Alfred Pavlis, who joined
the firm in 2010.

"I'm very interested in doing internal investigations and monitoring work," she said. "I think that there is a
continuing trend within companies and institutions, both public and private entities, to identify and understand
and address problems before they escalate."

Daly worked as Connecticut's U.S. Attorney from 2013 through 2017, and said she was proud of her work in a            Deirdre Daly
variety of areas, from combating violent crime in New Haven — a city with 34 murders in 2011 but just seven last year — to working with
vulnerable people like sex-trafficking victims and elderly investors who were scammed.

She also cited her office's work driving reforms in the East Haven, Connecticut, police department. The city's police force was found by the
U.S. Department of Justice to be biased against Latinos, resulting in a consent decree that was in place through last year. She said her
office did "a lot of outreach" to minority communities that have historically distrusted law enforcement.

Some of Daly's most prominent white collar cases have hit snags, however. Jesse Litvak, the ex-Jefferies Group trader who was accused of
lying to buyers and sellers of residential mortgage-backed securities to bolster his profits, has been convicted twice, but had that
conviction reversed on appeal both times.

Other cases in that same vein have also hit trouble, with former Cantor Fitzgerald trader David Demos winning an acquittal in May and
only limited success for the government in its case against a trio of Nomura Securities International Inc. traders.

Still, Daly said she has no regrets with bringing those cases. She said two juries had convicted Litvak and said his appeals were only
successful when it came to challenging evidence, rather than the prosecution's entire theory of the case. She also said the cases led to
reforms at banks and brokerages to cut down on deception.

"One of the goals of prosecutions is deterrence," and these cases accomplished that, she said.

The hire is at least the second high-profile law enforcement lawyer to join Finn Dixon in recent months. Andrew Calamari, the U.S.
Securities and Exchange Commission's leader in New York, was announced in December as the firm's latest recruit.

Daly was succeeded as Connecticut's U.S. Attorney by John H. Durham, a career prosecutor who served as Counsel to the U.S. Attorney in
the decade prior to taking the reins of the office.

She earned her J.D. from Georgetown University Law Center and her undergraduate degree from Dartmouth College.

--Editing by Alanna Weissman.


All Content © 2003-2020, Portfolio Media, Inc.
